785 F.2d 308
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ULYSSES JANUARY, WILLIE SALTER and JAMES K. BELL,Plaintiffs-Appellants,v.STOLARUK CORPORATION, Defendant-Appellee.
84-1383
United States Court of Appeals, Sixth Circuit.
1/10/86

ORDER
BEFORE:  MERRITT, JONES and WELLFORD, Circuit Judges.


1
The plaintiffs' appeal from the district court's order denying class certification in this employment discrimination case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit, for consideration of a jurisdictional defect.


2
It is well established that an order refusing class certification is not a final order and does not come within the exceptions to the final order rule.  Coopers and Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  Therefore, it is clear that the plaintiffs have appealed from a nonappealable order.


3
The defendant moves for punitive damages and double costs under Rule 34, Federal Rules of Appellate Procedure, because the appeal is frivolous.  We decline to award punitive damages or double costs, but we will award the defendant costs on appeal.  Plaintiffs' request for attorney fees for responding to defendant's motion is also denied.


4
The appeal is sua sponte dismissed for lack of jurisdiction under Rule 9(d)(1), Rules of the Sixth Circuit.  The motion for punitive damages and double costs is denied.  The defendant is awarded costs on appeal.